Citation Nr: 0013766	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-15 313	)	DATE
	)
	)
Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York

THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 based on a period of residence at the 
C.O.P.I.N. (Copin) House from March 31, 1986 to May 16, 1986.

2.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 based on a period of residence at the Copin 
House from September 16, 1986 to November 27, 1986.

3.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 based on a period of residence at the Copin 
House from December 10, 1987 to January 18, 1988.

4.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 based on a period of residence at the Copin 
House from April 18, 1994 to June 16, 1994.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

6.  Entitlement to an effective date earlier than October 1, 
1997, for the award of an 80 percent rating for bilateral 
hearing loss.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1966 to October 1968.

In March 1995, a claim for an increased rating for the 
veteran's service-connected PTSD was denied.  The RO also 
denied his claims for a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU), and for temporary 
total ratings pursuant to 38 C.F.R. § 4.29 for various 
periods of residence at the Copin House.  The veteran 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  In October 1997, he testified at a hearing 
in Washington, D.C., before a member of the Board.  The Board 
remanded his claims to the RO in March 1998 for further 
development and consideration.  The Board also noted in the 
remand that the RO should consider an additional claim-which 
the veteran had raised during his hearing-for an increased 
rating for his bilateral hearing loss.  (At that time, it was 
rated as 30 percent disabling.)

In May 1999, the RO increased the rating for the veteran's 
bilateral hearing loss from 30 to 80 percent, effective from 
October 1, 1997, the date of his hearing.  He since has 
appealed to the Board for an earlier effective date for this 
80 percent rating.  Also in May 1999, the RO granted his 
claim for TDIU, so that issue is no longer before the Board.  
See 38 C.F.R. § 20.200 (1999).  The RO continued the denial 
of his claims for an increased rating for PTSD and for 
temporary total ratings pursuant to 38 C.F.R. § 4.29 for the 
various periods of residence at the Copin House.  Therefore, 
the issues before the Board are as listed on the first page 
of this decision.


FINDINGS OF FACT

1.  From March 31, 1986 to May 16, 1986, from September 16, 
1986 to November 27, 1986, from December 10, 1987 to January 
18, 1988, and from April 18, 1994 to June 16, 1994, the 
veteran was a resident of the Copin House, a halfway house 
which provides treatment via a preferential referral 
arrangement with the local VA medical center for veterans 
suffering from PTSD and substance abuse.

2.  The veteran's residency at Copin House during the periods 
in question was not hospital treatment or observation; nor 
was the residency required in any instance for convalescence 
following hospital treatment or observation.

3.  As a result of his PTSD, the veteran currently 
experiences recurring nightmares, flashbacks, and intrusive 
recollections of his traumatic experiences in Vietnam; 
he also experiences severe inability to socialize or get 
along well with others, including members of his own family, 
regardless of the setting, and uncontrollable rage 
(manifested by both physical and verbal abuse) and past 
problems of abusing drugs and alcohol as a means of 
medicating the effects of the condition.

4.  A 30 percent rating for defective hearing was granted by 
a November 1988 rating decision; no appeal of the assigned 
rating was made.

5.  On the basis of a claim received in October 1997 and 
evidence obtained thereafter, entitlement to an 80 percent 
rating for hearing loss was shown.  


CONCLUSIONS OF LAW

1.  For the periods in question, when the veteran was a 
resident at the Copin House, he was not hospitalized for 
treatment or observation; residency at the Copin House was 
not for convalescence following hospitalization for service-
connected disability.  38 C.F.R. § 4.29 (1999).

2.  The criteria for a 70 percent rating, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (1999).

3.  An effective date earlier than October 1, 1997, for an 
award of an 80 percent rating for hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.400, 4.85 (1999); 
38 C.F.R. § 4.85 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Temporary Total Ratings

The veteran alleges that he is entitled to temporary total 
ratings for periods when he resided at the Copin House from 
March 31, 1986 to May 16, 1986, from September 16, 1986 to 
November 27, 1986, from December 10, 1987 to January 18, 
1988, and from April 18, 1994 to June 16, 1994.  He claims 
that, during all of those occasions, his service-connected 
PTSD was treated the same as it was whenever he was 
hospitalized at a local VA medical center (VAMC)-thereby 
entitling him to the benefits he is requesting since the 
Copin House is funded by VA, and since all of his stays there 
were essentially equivalent in substance and nature to his 
periods of hospitalization at the local VAMC.

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.

The Board remanded this claim in March 1998 to obtain 
information on whether the Copin House is "an approved 
hospital," as contemplated by 38 C.F.R. § 4.29, or whether, 
alternatively, it qualifies according to this regulation as 
providing "hospital observation at VA expense."  § 4.29.  

Available treatment records and reports referring to the 
Copin House indicate that the veteran resided there for care 
of PTSD and substance abuse at VA expense.  Collectively, 
these documents confirm that the Copin House provided halfway 
house services via a preferential referral arrangement with 
the local VAMC.  Such service is provided to veterans who, 
under appropriate circumstances (e.g., those having a dual 
problem of PTSD and substance abuse), need additional 
professional treatment.  The letters further indicate that 
the contractual relationship between the local VAMC and the 
Copin House does not differ from those established with other 
community based halfway houses, and that the veterans who are 
cared for in the halfway house program are followed by the 
appropriate VAMC professional staff.  However, the available 
evidence clearly indicates that an integral part of the 
ongoing treatment received at the halfway houses, including 
the Copin facility, is recurring assessments of whether a 
resident's condition necessitates inpatient care, which, if 
it does, is then provided by the local VAMC.  In short, the 
Copin House is not a hospital.  Rather, as already noted--
even by Copin House employees--the Copin House is a halfway 
house.  

Since the regulation is clear on this point-namely, that 
§ 4.29 benefits are available for hospital treatment or 
observation, and not for other care facilities, and because 
Copin House is not a hospital, the benefit sought under 
§ 4.29 may not be granted.  Although certain cases may be 
allowed under § 4.29 for veterans discharged from a hospital 
with less than 21 days, who require post-hospital care and 
prolonged convalescence, the evidence in the present case 
does not show that any period of residency at the Copin House 
immediately followed hospital discharge and was required for 
his convalescence.  38 C.F.R. § 4.29(g).  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claims for temporary total ratings.  

Increased Rating for PTSD

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with the 
criteria set forth in the VA's Schedule for 
Rating Disabilities-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where, as here, he is alleging that his symptoms 
have become more severely disabling than 30 percent, and he 
is not questioning the RO's decision to initially rate his 
PTSD at this level, his current level of disability is of 
primary importance, and the Board does not have to consider 
whether a "staged rating" is warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

On November 7, 1996, during the pendency of the appeal 
concerning this claim, VA amended the criteria used to 
evaluate the severity of psychiatric disabilities, including 
PTSD.  Consequently, just as the RO did, the Board must 
evaluate the severity of the PTSD under both the former and 
revised criteria and apply the version that is most favorable 
to the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

According to the rating criteria that were in effect prior to 
November 7, 1996, a 30 percent rating was warranted when 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where, by reason of psychoneurotic symptoms, there was 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" was defined as impairment 
that was distinct, unambiguous, and moderately large in 
degree.  See VAOPGCPREC 9-93 (Nov. 9, 1993); Hood v. Brown, 4 
Vet. App. 301 (1993).  A 50 percent rating was warranted when 
there was considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people 
and where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted when there was 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when:  
1) the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; 2) the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there was demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

According to the revised criteria, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The veteran alleges that his PTSD symptoms are at least 70 
percent disabling, under either the former or revised 
standards, because he has been unable to sustain four 
different marriages (mostly due to his persistent physical 
and verbal abuse), or a suitable home for himself and his 
family, or a steady job.  He says that he experiences 
recurring nightmares, flashbacks, and other intrusive 
recollections of his traumatic experiences in Vietnam, in 
addition to past problems abusing drugs and alcohol as a 
means of self medication, and extreme difficulty associating 
or getting along with others, regardless of the particular 
setting.  He also says that he frequently contemplates 
committing suicide, and has even tried it on several 
different occasions, that he has lost all sense of hope in 
life, and that the medication prescribed by his doctors has 
not helped very much in alleviating his symptoms.

The VA psychiatrist who examined the veteran for compensation 
purposes most recently, in March 1999, clinically confirmed 
that he experiences most, if not all, of the symptoms 
alleged.  The VA examiner also described the PTSD 
as "severe" and indicated the veteran "needs to remain in 
ongoing, intensive psychiatric treatment for [it]," and that 
his Global Assessment of Functioning (GAF) score was only 45, 
which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), which VA now uses, is 
indicative of "serious" symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or 
"serious" impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  While 
the opinion of that VA examiner is not, in and of itself, 
totally dispositive of the present status of the veteran's 
PTSD, it is nonetheless very supportive of the claim and 
suggests that a 70 percent rating is warranted under either 
the former or revised criteria-especially since there are 
several other similar opinions of record, from both VA and 
private psychiatrists, psychologists, and clinical social 
workers.  These clinicians have generally concluded that his 
PTSD has a severe impact in his life-both socially and 
otherwise.  Absent evidence to the contrary, the Board 
therefore finds that such opinions persuasively demonstrate 
that a 70 percent rating is warranted.  38 C.F.R. §§ 4.2, 
4.6.

However, the Board finds that the veteran is not entitled to 
a rating higher than 70 percent for his PTSD, under either 
the former or revised criteria.  The VA psychiatrist who 
examined him for compensation purposes in March 1999, while 
indicating that the PTSD was severe, also noted the veteran 
had adequate eye contact, was adequately dressed and groomed, 
was attentive, cooperative, alert and oriented to time, place 
and person, and showed no signs of psychomotor retardation or 
agitation.  The VA examiner further indicated the veteran had 
adequate speech, both in terms of spontaneity and volume, and 
that, although he was quite depressed and hopeless about his 
situation, his thought processes were coherent, and he showed 
no signs of being delusional or hallucinating.  He also 
demonstrated some insight into the condition insofar as 
recognizing that he needs to continue receiving treatment for 
it.  

As the current severity of the veteran's PTSD is most 
commensurate with the criteria for a 70 percent rating, this 
is the rating that must be assigned.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against a claim for a rating 
higher than 70 percent, so the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

As a final point, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
severity of the veteran's PTSD.  There has been no indication 
that his disability has caused marked interference with his 
employment (i.e., beyond that contemplated by the assigned 
evaluation).  Although he indicated during his March 1999 VA 
psychiatric evaluation that he had not been employed since 
1979, he also acknowledged that his unemployment was not 
necessarily due to the severity of his PTSD, but rather, was 
the result of an injury that he sustained after service, 
sometime during either the 1970s or 1980s, when he was shot 
and stabbed in his left shoulder.  Also, his 70 percent 
rating under both the former and revised schedular criteria 
contemplates that he will, at times, experience severe or 
serious occupational impairment with reduced reliability and 
productivity due to his PTSD.  38 C.F.R. § 4.130 (1999); 
38 C.F.R. § 4.132 (1996).  Hence, marked interference with 
employment is not shown to be exclusively due to his PTSD.  
There also has been no showing that his PTSD has necessitated 
frequent periods of hospitalization (he has been hospitalized 
for treatment of it, but not frequently), or that the 
severity of the condition otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Earlier Effective Date

The law governing the assignment of an effective date for an 
award of increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2) (West 1991), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that in increase in 
disability had occurred, if application 
is received within one year from such 
date.  

See also 38 C.F.R. § 3.400(o)(2) (1999) (to the same effect).  
However, when there has been a prior determination as to the 
proper rating to be assigned--as there was in this case when 
a 30 percent rating was assigned by a November 1988 rating 
decision--any claim based upon the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1999); 38 C.F.R. § 19.153 (1980).  
Consequently, if the November 1988 rating decision has become 
a final determination, evidence available to the RO when it 
decided the claim in 1988 may not now be used as a basis for 
establishing that the veteran deserved the 80 percent rating 
earlier.  

The Board notes that the veteran submitted a notice of 
disagreement with the effective date awarded in November 1988 
for the assigned 30 percent rating (which will be addressed 
in the Remand below), but no timely disagreement was 
submitted with respect to the 30 percent rating itself.  
38 C.F.R. §§ 19.129, 19.192 (1988).  Since adequate notice 
was sent to the veteran in December 1988, and because no 
timely appeal of the disability level was initiated, the 
Board concludes that the 1980 decision became final as to the 
disability rating assigned.  Id.  Thus, the Board must look 
to any claims filed and to the facts established by evidence 
received after the November 1988 denial in order to determine 
the proper effective date for the assignment of the 80 
percent rating.

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) refer 
to the date an "application" is received.  "'Application' is 
not defined in the statute.  However, in the regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.'"  Servello v. Derwinski, 3 Vet.App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p) (1991)).  In the veteran's case, 
no such communication was received from the veteran after the 
November 1988 denial until October 1, 1997, when he appeared 
for a hearing.  

Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1999).  This 
may be done after a formal claim for compensation has been 
allowed.  38 C.F.R. § 3.157(b) (1999).  Consequently, because 
the veteran had previously had a formal claim for 
compensation for hearing loss allowed, the date of any 
qualifying report thereafter received in the veteran's case 
must be accepted as a claim.  

After the November 1988 rating decision, several VA reports 
show that the veteran was hearing impaired, such as May and 
June 1995 hospital summaries, and at April and May 1996 VA 
examinations.  Indeed, audiometric testing was conducted in 
May 1996.  However, the salient point to be made is that none 
of the evidence received showed that the veteran qualified 
for the 80 percent rating until audiometric testing was 
conducted in March 1999.  In May 1996, the veteran had no 
functional hearing in the right ear, but he had puretone 
thresholds of 35, 35, 50, and 50 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  He also had a speech 
discrimination ability of 80 percent.  Applying the pertinent 
rating criteria, such findings equated to a rating of 20 
percent disability.  38 C.F.R. § 4.85 (1999); 38 C.F.R. 
§§ 4.85, 4.86, 4.87 (1996).  Consequently, while it may be 
said that a claim was received earlier than the effective 
date assigned by the RO, the facts did not show entitlement 
to an 80 percent rating until March 1999.  

As noted above, under the provisions of 38 U.S.C.A. 
§ 5110(b)(2) (West 1991), the award of a compensable rating 
should be made effective on the earliest date as of which it 
is ascertainable that an increase occurred, if the 
application is received within one year of that date.  
Turning to the evidence presented in this regard, and while 
remaining mindful that it might be argued that a claim was 
filed as early as the mid-1990's, the Board concludes that an 
ascertainable increase was not shown prior to the March 1999 
examination.  Given the law with respect to increased ratings 
as set out above, the Board therefore finds that an effective 
date earlier than that already assigned by the RO may not be 
awarded.  


ORDER

The claims for temporary total ratings pursuant to 38 C.F.R. 
§ 4.29 for the various periods of residence at the Copin 
House are denied.

An increased rating, to 70 percent, is granted for the 
veteran's PTSD, subject to the laws and regulations governing 
the payment of VA monetary benefits.

An effective date earlier than October 1, 1997, for the award 
of an 80 percent rating for hearing loss is denied.


REMAND

As noted in the discussion above, the veteran filed a notice 
of disagreement with the effective date assigned for the 
award of the 30 percent rating in November 1988.  This was 
done by correspondence received in February 1989.  While 
there may be some confusion as to whether a statement of the 
case or supplemental statement of the case on this issue was 
ever promulgated, see Board decision of March 1990 where it 
was noted that such an issue was certified by the RO on 
appeal after issuance of a supplemental statement of the 
case, it does not appear that a statement of the case has 
been made a part of the record.  Consequently, given that the 
veteran clearly expressed disagreement with the effective 
date assigned for the 30 percent rating, the RO must now 
provide the veteran a statement of the case and give him an 
opportunity to perfect an appeal on this issue.  See Manlicon 
v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 19.26, 19.29, 
19.30, 19.31, 19.32, 19.33, 19.34 (1999).

Accordingly, this claim is REMANDED to the RO for the 
following development:

The RO should issue a statement of the 
case in response to the veteran's 
February 1989 notice of disagreement with 
the effective date assigned for the 30 
percent rating for hearing loss.  If, and 
only if, the veteran files a timely 
appeal, this issue should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument concerning the issue the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



